COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case names:    In the Interest of W.J.B., a child v. Department of Family and
                         Protective Services; In the Interest of A.L.F., D.P.F.A., E.E.F., B.E.H.,
                         Jr., and R.F.B., Children

Appellate case numbers: 01-15-00802-CV & 01-15-00803-CV

Trial court case numbers: 2014-18450 & 2014-01773J

Trial court:             310th District Court of Harris County

        These are accelerated appeals in a parental termination cases. Appellant’s briefs were
originally due on November 5, 2015. On December 2, 2015, appellant’s counsel requested an
extension, which we granted until January 5, 2016, noting that we would grant no further
extensions. Counsel sought a second extension, which we granted until January 18, 2016, noting
that no further extensions would be granted. On January 19, 2016, appellant’s counsel filed a
third motion for extension.
        We deny the motion and order the briefs filed on Tuesday, January 26, 2016. Appellee’s
brief will be due on Tuesday, February 16, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: January 20, 2016